Title: II. Joshua Johnson to the Secretary of State, 31 May 1791
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 31st. May 1791.

I have the honor to transmit you various Papers marked A B C D E F G H I K L M N O P Q R S respecting the seizure of the Brigantine, Rachel, Capt. Nicholas Duff, belonging to New York,  at Portsmouth, by the Collector and Comptroller of his Britanick Majestys Customs. As this case is singularly hard, I have been the more anxious, to procure Justice to the injured, and support the Honor, and Interest of the United States, and which I hope will be approved by Congress; my different addresses to the Commissioners of the Customs may appear harsh; the evident inattention to the Body of Evidence, and state of facts laid before them, and their decision in direct opposition to Justice, will, I doubt not, fully justify me; at all events, I do not consider that I have gone beyond the bounds of my Duty, to Congress, or my Country.
I beg leave to remark to you, that the Rachel, Cap. Duff, took in her Cargo at Ostend, and on her outward bound passage touched at the Mother-Bank, for the purpose stated in paper A B. Should this Government be actuated, either by Jealousy, or any other cause, against the growing Commerce of the United States, they may pursue this system of conduct untill they have entirely interrupted our Navigation into the North Seas, unless checkt in Time; and I cannot point out any thing, that will so effectually do it, as a retaliating Navigation Act. As for seeking redress, by what is called Law here, the attempt by an American would be ridiculous, as is plainly proved by the decisions of the Commissioners, and Lords of the Treasury.—It would appear that Government, were not content with the unexampled cruelty exercised on the Property of Mr. Green, in the refusal, of suffering his Vessell to an Entry, in the first instance, and then seizing her on her returning passage, in the second; pillaging him of part of the Cargo, detaining the Vessell at a heavy expence for Seven Months, but also in addition, have imposed a fine to their officers; they carry their Revenge still farther, by having induced the Seamen to enter into the King’s Service, see papers marked O and S, and in opposition to the proofs marked N, they send an Admiralty Process on board, put the Vessell and Cargo under an arrest, and threaten to dispose of as much as will pay the demands of the Sailors really subjects of the United States, in defiance of the sacred Contract made with the Capt. of the aforesaid Brigantine, Rachel.
On remonstrating to their Lordships please refer to their answer in paper marked S, where they say, if you don’t like this determination, bring your Actions at Law, and we will there Judge on them; No one would be weak enough to suppose, that their Lordships, or any depending Court on them, would give relief contrary to the Judgement pronounced by directions of their Lordships and I must therefore decline, doing anything farther in this Business or  indeed in any other case similar untill I receive instructions from Congress. I purpose writing you again in a few days in the meantime, I am with great respect & esteem, Sir, Your most Obedient & Most Humble Servant,

Joshua Johnson

